Exhibit 10.109
 
 
LIMITED PAYMENT GUARANTY
 
This Limited Payment Guaranty is made as of October 22, 2008 by Glimcher
Properties Limited Partnership, a Delaware limited partnership (“Guarantor”) to
and for the benefit of KeyBank National Association, individually (“KeyBank”)
and as administrative agent (“Administrative Agent”) for itself and the lenders
under the Loan Agreement (as defined below) and their respective successors and
assigns (collectively, the “Lenders”).
 
RECITALS
 
A.           Glimcher Northtown Venture LLC, a limited liability company
organized under the laws of the State of Delaware (“Glimcher Borrower”) and GB
Northtown, LLC, a limited liability company organized under the laws of the
State of Delaware (“GB Borrower” and collectively with Glimcher Borrower, the
“Borrower”) and Guarantor have requested that the Lenders make a single
disbursement term loan available to Borrower in an aggregate principal amount of
$40,000,000 (the “Loan”).
 
B.           The Lenders have agreed to make the Loan available to Borrower
pursuant to the terms and conditions set forth in a Term Loan Agreement of even
date herewith among Borrower, Guarantor, KeyBank, individually, and as
Administrative Agent, and the Lenders named therein (as amended, modified or
restated from time to time, the “Loan Agreement”).  All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to such terms
in the Loan Agreement.
 
C.           Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
as evidence of Borrower’s indebtedness to each such Lender with respect to the
Loan (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Loan Agreement, are collectively
referred to herein as the “Notes”).
 
D.           Guarantor is the sole member of both Glimcher Borrower and GB
Borrower.  Guarantor acknowledges that the extension of credit by the Lenders to
Borrower pursuant to the Loan Agreement will benefit Guarantor by enhancing the
financial strength of the Borrower.  The execution and delivery of this Guaranty
by Guarantor is a condition precedent to the performance by the Lenders of their
obligations under the Loan Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agrees as follows:
 
1.           Guarantor absolutely, unconditionally, and irrevocably guaranties
to each of the Lenders:
 
(a)           the full and prompt payment of the principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, and the prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Loan Agreement, and
the other Loan Documents; and
 

--------------------------------------------------------------------------------


(b)           the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof)
 
All amounts due, debts, liabilities, and payment obligations described in
subparagraph (a) of this Paragraph 1 are referred to herein as the “Loan
Indebtedness.”
 
Notwithstanding the foregoing, unless a Guaranty Limitation Suspension Event (as
defined below) has occurred and is continuing as of the date of delivery of any
written demand given under Paragraph 2 below by Administrative Agent to
Guarantor for payment of the outstanding principal balance under the Notes,
Guarantor’s aggregate liability hereunder with respect to the then-outstanding
principal balance under of the Notes shall in no event exceed Twenty Million
Dollars ($20,000,000) (the “Maximum Principal Guaranteed Amount”). If such a
Guaranty Limitation Suspension Event does then exist, there shall be no
limitation on the amount of Guarantor’s liability under this Guaranty. Guarantor
expressly acknowledges and agrees that the limitation of Guarantor’s liability
to the Maximum Principal Guaranteed Amount applies only to the principal balance
of the Notes and shall not apply to interest, fees or any other non-principal
amounts which comprise the Loan Indebtedness or to the Enforcement Costs,
liability for which shall not be limited hereunder.  The term “Guaranty
Limitation Suspension Event” as used herein shall mean, as of any date of
determination, that (i) (A) Herberger’s shall have failed to be in occupancy of,
and open for business in, its premises at the Collateral Asset on December 31,
2008 or shall have ceased at any time thereafter to be both in occupancy of, and
open for business in, such premises and not more than thirty-one (31) days
delinquent in paying rent due under its lease of such premises or (B) any two of
Home Depot, LA Fitness, Best Buy and Burlington Coat Factory shall have ceased
at any time after the date hereof to be both in occupancy of, and open for
business in, their premises at the Collateral Asset and not more than thirty-one
(31) days delinquent in paying rent due under their leases of such premises and
(ii) Borrower has failed by such date of determination to either (A) enter into
a lease or leases with a replacement tenant or tenants acceptable in all
respects to the Administrative Agent, in its reasonable discretion, or (B) cause
the Administrative Agent to have received and approved an Appraisal establishing
an updated Appraised Value for the Collateral Asset reflecting the loss of such
tenant or tenants and repay a sufficient amount of the Outstanding Loan Amount
to achieve a Collateral Asset LTV of sixty percent (60%) or less, using such
updated Appraised Value.  In no event shall the Maximum Principal Guaranteed
Amount be reduced below the amount stated above as a result of: (i) any
principal payments made by Borrower under the Loan, including without limitation
any optional prepayments under Section  2.6(a) of the Loan Agreement or
mandatory prepayments under Section 2.6(b) of the Loan Agreement;
(ii) Administrative Agent’s foreclosure or acceptance of a deed in lieu of
foreclosure with respect to any collateral securing the Indebtedness; or (iii)
the payment to Administrative Agent by Guarantor of any amount pursuant to a
Non-Recourse Exception Guaranty Agreement or an Account Security Pledge,
Assignment and Control Agreement of even date herewith made by Guarantor, in
favor of Administrative Agent, or that certain Environmental Indemnity Agreement
of even date herewith made by Guarantor and Borrower in favor of Administrative
Agent. Administrative Agent’s and Lenders’ agreement to the foregoing limitation
on Guarantor’s liability shall in no way be deemed to limit or restrict
Administrative Agent’s right to apply any sums paid by Guarantor to any portion
of the Obligations of Borrower with respect to the Loan.
 
-2-

--------------------------------------------------------------------------------


2.           In the event of any default by Borrower from time to time in making
payment of the Loan Indebtedness beyond the expiration of any applicable grace
period provided for in the Loan Agreement, Guarantor agrees, within thirty (30)
days after written demand by the Administrative Agent to pay the Loan
Indebtedness, subject to the limitations set forth in Paragraph 1, as may then
be or thereafter become due and owing or to be performed under the terms of the
Notes, the Loan Agreement, and the other Loan Documents.
 
3.           Guarantor does hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or which Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Loan, or the transactions contemplated by
the Loan Agreement, it being understood and agreed that the Administrative Agent
and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Loan
Indebtedness, and (v) any and all right to cause a marshalling of assets of
Borrower or any other action by any court or governmental body with respect
thereto, or to cause the Administrative Agent and the Lenders to proceed against
any other security given to a Lender in connection with the Loan
Indebtedness.  Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Guarantor,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation.  The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with Guarantor the Lenders’ assessment of
the financial condition of Borrower.  Guarantor acknowledges that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantor.  No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders.
 
4.           Guarantor further agrees that Guarantor’s liability as guarantor
shall in no way be impaired by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor of the time
for payment of interest or principal under a Note or by any forbearance or delay
in collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Loan Agreement, or any other Loan
Documents, or by the Administrative Agent or the Lenders’ failure or election
not to pursue any other remedies they may have against Borrower, or by any
change or modification in a Note, the Loan Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Loan Indebtedness, even
though a Lender might lawfully have elected to apply such payments to any part
or all of the Loan Indebtedness, it being the intent hereof that Guarantor shall
remain liable as principal for payment of the Loan Indebtedness until all
indebtedness has been paid in full, notwithstanding any act or thing which might
otherwise operate as a legal or equitable discharge of a surety.  Guarantor
further understands and agrees that the Administrative Agent and the Lenders may
at any time enter into agreements with Borrower to amend and modify a Note, the
Loan Agreement or any of the other Loan Documents, or any thereof, and may waive
or release any provision or provisions of a Note, the Loan Agreement, or any
other Loan Document and, with reference to such instruments, may make and enter
into any such agreement or agreements as the Administrative Agent, the Lenders
and Borrower may deem proper and desirable, without in any manner impairing this
Guaranty or any of the Administrative Agent and the Lenders’ rights hereunder or
any of Guarantor’s obligations hereunder.
 
-3-

--------------------------------------------------------------------------------


5.           This is an absolute, unconditional, complete, present and
continuing guaranty of payment and not of collection.  Guarantor agrees that its
obligations hereunder shall be joint and several with any and all other
guarantees given in connection with the Loan from time to time.  Guarantor
agrees that this Guaranty may be enforced by the Administrative Agent and the
Lenders without the necessity at any time of resorting to or exhausting any
security or collateral, if any, given in connection herewith or with a Note, the
Loan Agreement, or any of the other Loan Documents or by or resorting to any
other guaranties, and Guarantor hereby waives the right to require the
Administrative Agent and the Lenders to join Borrower in any action brought
hereunder or to commence any action against or obtain any judgment against
Borrower or to pursue any other remedy or enforce any other right.  Guarantor
further agrees that nothing contained herein or otherwise shall prevent the
Administrative Agent and the Lenders from pursuing concurrently or successively
all rights and remedies available to them at law and/or in equity or under a
Note, the Loan Agreement or any other Loan Documents, and the exercise of any of
their rights or the completion of any of their remedies shall not constitute a
discharge of any of Guarantor’s obligations hereunder, it being the purpose and
intent of Guarantor that the obligations of Guarantor hereunder shall be
primary, absolute, independent and unconditional under any and all circumstances
whatsoever.  Neither Guarantor’s obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Loan Agreement or any
other Loan Document or by reason of Borrower’s bankruptcy or by reason of any
creditor or bankruptcy proceeding instituted by or against Borrower.  This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Loan Agreement or any other
Loan Document is rescinded or otherwise required to be returned by the payee
upon the insolvency, bankruptcy, or reorganization of the payor, all as though
such payment to such Lender had not been made, regardless of whether such Lender
contested the order requiring the return of such payment.  The obligations of
Guarantor pursuant to the preceding sentence shall survive any termination,
cancellation, or release of this Guaranty.
 
6.           This Guaranty shall be assignable by a Lender to any assignee of
all or a portion of such Lender’s rights under the Loan Documents.
 
-4-

--------------------------------------------------------------------------------


7.           If:  (i) this Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Loan Agreement, or any other Loan Document; (iii) an
attorney is retained to enforce any of the other Loan Documents or to provide
advice or other representation with respect to the Loan Documents in connection
with an enforcement action or potential enforcement action; or (iv) an attorney
is retained to represent the Administrative Agent or any Lender in any other
legal proceedings whatsoever in connection with this Guaranty, a Note, the Loan
Agreement, any of the Loan Documents, or any property securing the Obligations
arising under the Notes, the Loan Agreement and the other Loan Documents (other
than any action or proceeding brought by any Lender or participant against the
Administrative Agent alleging a breach by the Administrative Agent of its duties
under the Loan Documents), then Guarantor shall pay to the Administrative Agent
or such Lender within thirty (30) days after written demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
 
8.           The parties hereto intend that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
 
9.           Any indebtedness of Borrower to Guarantor now or hereafter existing
is hereby subordinated to the Loan Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor’s own account, any payment from Borrower on
account of such subordinated debt at any time when a Default or Unmatured
Default exists under the Loan Agreement or the Loan Documents, and any such
payments to Guarantor made while any Default or Unmatured Default then exists
under the Loan Agreement or the Loan Documents on account of such subordinated
debt shall be collected and received by Guarantor in trust for the Lenders and
shall be paid over to the Administrative Agent on behalf of the Lenders on
account of the Loan Indebtedness without impairing or releasing the obligations
of Guarantor hereunder.
 
10.           Guarantor hereby subordinates to the Loan Indebtedness any and all
claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agree that, until the entire Loan Indebtedness is paid in full, not
to assert or take advantage of any subrogation rights of Guarantor or the
Lenders or any right of Guarantor or the Lenders to proceed against (i) Borrower
for reimbursement, or (ii) any other guarantor or any collateral security or
guaranty or right of offset held by the Lenders for the payment of the Loan
Indebtedness, nor shall Guarantor seek or be entitled to seek any contribution
or reimbursement from Borrower or any other guarantor in respect of payments
made by Guarantor hereunder.  It is expressly understood that the agreements of
Guarantor set forth above constitute additional and cumulative benefits given to
the Lenders for their security and as an inducement for their extension of
credit to Borrower.
 
-5-

--------------------------------------------------------------------------------


11.           Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
 
12.           Guarantor hereby submits to personal jurisdiction in the State of
Ohio for the enforcement of this Guaranty and waives any and all personal rights
to object to such jurisdiction for the purposes of litigation to enforce this
Guaranty.  Guarantor hereby consents to the jurisdiction of the state and
federal courts having jurisdiction in the State of Ohio in any action, suit, or
proceeding which the Administrative Agent or a Lender may at any time wish to
file in connection with this Guaranty or any related matter.  Guarantor hereby
agrees that an action, suit, or proceeding to enforce this Guaranty may be
brought in any state or federal court having jurisdiction in the State of Ohio
and hereby waives any objection which Guarantor may have to the laying of the
venue of any such action, suit, or proceeding in any such court; provided,
however, that the provisions of this Paragraph shall not be deemed to preclude
the Administrative Agent or a Lender from filing any such action, suit, or
proceeding in any other appropriate forum.
 
13.           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing or by telex
or by facsimile and addressed or delivered to such party at its address set
forth below or at such other address as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:
 
To Guarantor:


Glimcher Properties Limited Partnership
180 East Broad Street
Columbus, OH  43215
Attention:  General Counsel
Telephone:  614-887-5623
Facsimile:  614-621-8863


To KeyBank as Administrative Agent and as a Lender:


KeyBank National Association
127 Public Square
Cleveland, OH  44114
Attention: Kevin P. Murray, Real Estate Capital
Phone:  216-689-4660
Facsimile:  216-689-4997


-6-

--------------------------------------------------------------------------------


With a copy to:


Sonnenschein Nath & Rosenthal LLP
7800 Sears Tower
Chicago, IL  60606
Attention:  Patrick G. Moran
Telephone:  (312) 876-8132
Facsimile:  (312) 876-7934


If to any other Lender, to its address set forth in the Loan Agreement.
 
14.           This Guaranty shall be binding upon Guarantor, and Guarantor’s
permitted successors or assigns, and shall inure to the benefit of the
Administrative Agent and the Lenders’ successors and assigns.
 
15.           This Guaranty shall be construed and enforced under the internal
laws of the State of Ohio.
 
16.           GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
[Signatures on next page.]
 
-7-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership


By:      Glimcher Properties Corporation,
a Delaware corporation, its sole
general partner






By: ________________________________
Name: Mark E. Yale
Title:  Executive Vice President, Chief Financial Officer and Treasurer
 
 
-8-